Case: 4:18-cr-01046-HEA-SPM Doc. #: 43 Filed: 06/06/19 Page: 1 of 5 PageID #: 72




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

  UNITED STATES OF AMERICA,                  )
                                             )
  Plaintiff,                                 )
                                             )
  v.                                         )    No. 4:18-CR-1046 HEA
                                             )
  CARRON PRIMUS,                             )
                                             )
  Defendant.                                 )

       GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
                           INDICTMENT

       COMES NOW, the United States of America, by and through Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Dianna R. Collins, Assistant United

States Attorney for said District, and for the Government’s Response to Defendant’s Motion to

Dismiss Indictment, states as follows:

                                           Background

       On December 20, 2018, an indictment was filed charging the defendant with one count of

conduct in violation of Title 18, United States Code Section 1592 (a)(1) and two counts of

conduct in violation of Title 18, United States Code Section 1952(a)(3). Now pending before the

Court is defendant’s Motion to Dismiss the Indictment (Doc. 37).

                                            Discussion

       To be legally sufficient on its face, an indictment must contain all the essential elements of

the offense(s) charged, it must fairly inform the defendant of the charge(s) against which the

defendant must defend, and it must allege sufficient information to allow the defendant to plead a
Case: 4:18-cr-01046-HEA-SPM Doc. #: 43 Filed: 06/06/19 Page: 2 of 5 PageID #: 73



conviction or acquittal as a bar to a subsequent prosecution. U.S. Const. Amends. V and VI; Fed.

R. Crim. P. 7(c)(1); Hamling v. United States, 418 U.S. 87, 117 (1974); United States v. Hance,

501 F.3d 900, 906 (8th Cir. 2007); United States v. Just, 74 F.3d 902, 903–04 (8th Cir. 1996);

United States v. Wessels, 12 F.3d 746, 750 (8th Cir. 1993). An indictment is insufficient only if a

substantive, essential element is omitted. United States v. Sewell, 513 F.3d 820, 821 (8th Cir.

2008). Moreover, “[a]n indictment should not be read in a hyper technical fashion and should be

‘deemed sufficient unless no reasonable construction can be said to charge the offense.’ ” United

States v. O’Hagan, 139 F.3d 641 (8th Cir. 1998). However, “[i]f an essential element of the charge

has been omitted from the indictment, the omission is not cured by the bare citation of the charging

statute.” United States v. Zangger, 848 F.2d 923, 925 (8th Cir. 1998). With these principals in

mind, Primus’ Motion to Dismiss the Indictment should be denied.

       In addition, when a defendant challenges an indictment on a motion to dismiss, the court

must accept the government’s allegations in the indictment as true. United States v. Birbragher,

603 F.3d 478, 481 (8th Cir. 2010). See also United States v. Farm & Home Sav. Ass’n, 932 F.2d

1256, 1259 n.3 (8th Cir. 1991)(providing that, in considering a motion to dismiss an indictment,

“we accept the government’s allegations as true, without reference to allegations outside the

indicting document.”). Therefore, this court is limited to a review of the Indictment, case law and

the arguments of the parties in making this determination.

       The defendant has been charged with two offenses. Title 18, United States Code, Section

1591(a)(1) provides in pertinent part:

       Whoever knowingly (a) in or affecting interstate or foreign commerce, or within
       the special maritime and territorial jurisdiction of the United States, recruits,
       entices, harbors, transports, provides, obtains, advertises, maintains, patronizes, or
       solicits by any means a person that has not attained the age of 18 years and will be
       caused to engaged in a commercial sex act, shall be punished.
Case: 4:18-cr-01046-HEA-SPM Doc. #: 43 Filed: 06/06/19 Page: 3 of 5 PageID #: 74




       The elements of this offense are: (1) the defendant knowingly recruited, enticed,

harbored, transported, provided, obtained, advertised, maintained, patronized, or solicited a

person less than eighteen years old; and (2) the defendant knew that the child was less than 18

years old, or acted in reckless disregard of the child’s age.

       Title 18, United States Code, Section 1952(a)(3) provides in pertinent part:
       Whoever travels in interstate or foreign commerce, with intent to otherwise
       promote, manage, establish, carry on, or facilitate the promotion, management,
       establishment, or carrying on, of any unlawful activity, shall be punished.


       The elements of this offense are: (1) the defendant traveled or used facilities of

interstate/foreign commerce; and (2) with the intent to promote, manage, establish, carry on, or

facilitate the promotion, management, establishment or carrying on, of any unlawful activity.

       The Indictment in this case includes sufficient descriptions of the alleged illegal activity,

which provide sufficient notice of the charge and meet all of the elements of 18 United States

Code, Sections 1591(a)(1), and 1592(a)(3). The Indictment is a plain, concise and definite

statement of the essential facts constituting the charged offense, alleges all the essential elements

of the offense charged and complies in all respects with Rule 7(c) Federal Rule of Criminal

Procedure. Further, the indictment closely tracks the language of the underlying statute, and

therefore, is legally sufficient on its face. United States v. Hayes, 574 F.3d 460 (8th Cir. 2009).

       Finally, construing the defendant’s claim liberally, he argues that the Indictment fails to

state an essential element because he challenges the sufficiency of the government’s evidence.

Sufficiency of the government’s evidence is not a basis for a motion to dismiss. “A pretrial motion

to dismiss an indictment is not a permissible vehicle for addressing the sufficiency of the
Case: 4:18-cr-01046-HEA-SPM Doc. #: 43 Filed: 06/06/19 Page: 4 of 5 PageID #: 75



government’s evidence.” See, e.g., United States v. DeLaurentis, 230 F.3d 659, 660 (3rd Cir. 2000)

(holding that Fed. R. Crim. P. 12(b)(2) authorizes dismissal of an indictment on the grounds that

its allegations are not sufficient to charge an offense but not on the grounds that the evidence is

not sufficient to prove the charges). “Where an indictment quotes the language of the statute and

includes the date, place and nature of the illegal activity, it need not go further and allege in detail

the factual proof that will be relied upon to support the charges.” United States v. Doe, 572 F.3d

1162 (10th Cir. 2009) (quoting United States v. Redcorn, 328 F.3d 727 (10th Cir. 2008). In quoting

the Third Circuit in DeLaurentis, the Eighth Circuit opined,



           In civil cases, of course, the summary judgment procedures contemplated by
           Federal Rule of Civil Procedure 56 may be utilized to test, pretrial, the
           sufficiency of the evidence to establish triable issues of fact; but there is no
           corollary in criminal cases. The government is entitled to marshal and present
           its evidence at trial, and have its sufficiency tested by a motion for acquittal
           pursuant to Federal Rule of Criminal Procedure 29.... [W]e simply cannot
           approve dismissal of an indictment on the basis of predictions as to what the
           trial evidence will be.

United States v. Ferro, 252 F.3d 964, 968 (8th Cir. 2001) (quoting DeLaurentis, 230 F.3d at 661).

        In this case, the Indictment speaks for itself; it tracks the statutory language, identifies the

federal law underlying the charge, alleges each of the essential elements, and specifies the

approximate time period of the offense.

        If the government fails to prove at trial the essential elements of the offense, then the

defendant may be entitled to an acquittal; however, it is not grounds to dismiss the Indictment.

                                                Respectfully submitted,
                                                JEFFREY B. JENSEN
                                                United States Attorney
                                                s/Dianna R. Collins
Case: 4:18-cr-01046-HEA-SPM Doc. #: 43 Filed: 06/06/19 Page: 5 of 5 PageID #: 76



                                               DIANNA R. COLLINS, #59641MO
                                               Assistant United States Attorney
                                               111 S. Tenth Street, 20th Floor
                                               St. Louis, Missouri 63102
                                               (314) 539-2200


                               CERTIFICATE OF SERVICE
       I hereby certify that on June 6, 2019, the foregoing was filed electronically with the Clerk of
the Court to be served by operation of the Court’s electronic filing system upon all counsel of record.



                                               s/Dianna R. Collins
                                               DIANNA R. COLLINS #59641MO
                                               Assistant United States Attorney
